Exhibit 21 Subsidiaries of City Holding Company As of December 31, 2011, the subsidiaries, each wholly-owned, of City Holding Company included: City National Bank of West Virginia 3601 MacCorkle Avenue S.E. Charleston, West Virginia National Banking Association Insured Depository Institution City Financial Corporation 3601 MacCorkle Avenue S.E. Charleston, West Virginia West Virginia Corporation Inactive Securities Brokerage and Investment Advisory Company City Mortgage Corporation Pittsburgh, Pennsylvania Pennsylvania Corporation Inactive Mortgage Banking Company City Capital Management Company 300 Delaware Avenue Wilmington, Delaware Delaware Corporation Capital Management Company City Holding Capital Trust 25 Gatewater Road Charleston, West Virginia Delaware Business Trust Special-purpose Statutory Trust
